DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,564,363 to Corl et al.

A cylindrical member (144) through which a coated optical fiber core wire including a plurality of cores (108) extends; 
A v-groove (figures 15-16) arranged on one “bus” (outer surface) of the cylindrical member; and 
A cut portion to separate the cylindrical member in halves (figure 300). 
Corl discloses all these features throughout multiple embodiments. 
Claim 2 relates to splitting the cylindrical member in “half”. 
As to claim 4, pins (3343; figure 300) are disclosed.
Claims 5-7 relate to assembling the above structure.
It would have been obvious to one having ordinary skill in the art to recognize Corl’s inventive concept relates to aligning and securing two cylindrical members and that combining features taught in one embodiment with another would be general engineering practice to provide the most optimal connector.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corl as applied to claim 1 above, and further in view of US 2014/0178013 to Nielson.
Corl discloses the invention as claimed except for a V-groove cut on an inner portion relating to a fiber.
Nielson discloses such a cut (153) to facilitate epoxy to secure the fiber to the ferrule. 
It would have been obvious to one having ordinary skill in the art to add a notch as taught by Nielson and secure with a rod as shown in Corl as a substitute for a securing means.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2004/0114865 (figures 1B and 1C).
US 6,280,098
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883